Case 20-10343-LSS Doc 2851 Filed 05/03/21 Pagelof3

Your Honowa ci a eloin™ 8A 14467 |
Z have been fotlousing the Claim against tre Boy Scots of
Americo Theough Comers pore nee Yor the atovry. The last
pe Tot on HYeefz) Soonds lite The Boy Suouts and Hosic insscpnce
Com panies ACK Try wy to 3s aot oF +nis meso With as IdHe as

Poseilble te pmy +re elaimerts. Toe years the “BoyScowss Aud

The iInsocance Companys hope Deen Paaping Tine caaderd And
Decomni vg rich awd all the time heve been a...

gone =)
| Win ch 4 Moy be F hod clene something As desecva-this,
Ths eas Brash P Fiocx\ mos + thovant KD ere los ly wt ne

® [pot Nod thay are oll Comins back, D Ast yoo to had po us

 

Kes Uictome s, We all noo yo Te net let the Pay Scoks Aud
Hey co (NSOoconce Company® gst oh voi th ook paying ra finer
setflament, Ma omourt & wore will errese the hecg ble Poss
Het eve Geen dare to os bot f 4 hock then onte

edt (ine Hhot wilt gah their atenbon Pe

all the time Tr wasthinkiry one
! MIKE Gy , rr Ki ng bact tf sckens me +5
Thun mM/ pcos with how mewy thovsavds woke of boys
Aes probably his tephy. + 47 Legg ing yoo Ay help ws all
te Fold then pccometeble ane wat let De Dariness Aucl
Ithe iNSOmante Com peuys Str _ Teo much of thes ts 30775 on
if bhis Count ry paved With yous helo usill lef pW e& them
© Kage thi omc be ailawed huy More .

 Rasypack Rs th

 

 

 
Case 20-10343-LSS Doc 2851 Filed 05/03/21 Page2of3

c >

||
|

 

 

 

|
@
;
P|
a

 

1
\
|

 
Case 20-10343-LSS Doc 2851 Filed 05/03/21 Page3of3

| ase Ada yeng as IF oe -
bpedebetpeafef epee fell fy fle ffpegeftifng tty half fly S OSE TORE Tt

 

 

(086! aq vor Guia
INIA) ABVAIS ffsuw 2g
PULESIIAT IS J34)*¢ age SO 4SOC

TS BRAINY

   

P gM Oe af LEOS weber ee

Ae RT UPAR ft

 

 
